                 Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 1 of 19




                                              METHODS OF RECOVERY
                SALT FROM SEA WATER                                 it 11ecessary to div ide the concen tratin~ ~rca into small
   Solar CYaporation is the only method now used for                units, hut there is bel iev<'d to be a fo11danw11lal reason
producing salt from sea water on a commercial scale,                also. It has been calculated that in a singlr pond of aren
and eYell this is f easible in onh· a relatiYcly small mun-         equivalent to that of a series of smaller pon(ls it would
ber of localities. Primarily, there must · be sufficient            take about 20 years for the brine to r eacl1 saturation.
evaporation and space aYaila hie to produce a crop of               One r eason is that the eYaporation rate ch•creases with
salt large enough to handle economically. Of equal im-              increa s ing concentration and at saturation is only 40
portance is the proximity of large inuustrial consumers             percent of that of dist11led water.
that depend on low-cost sal.t with minimum fre ight                    Crystallizing ponds are rectangular in shape and have
charges. The California salt industry and the Pacific               flat bottoms prepared by scraping and rolling. Pumps
Coast chlorine-caustic ind nstry in particular are mutu-            and cl itches are provid ed for rapid filling and cl raining.
ally interdependent. Neither without the other could                The ratio of concentrating ponds to crystallizing ponds
have a chieYed its present state of dcYelopment.                    ranges from 15 to I to the theoretical minimum of 10
                                                                    to 1. In size they range from 10 acres or less to 50 or
   California Practice. As primitive man knew, the                  60 acres, d epending on the type of harvesting ,equip-
production of salt by the evaporation of sea water is a             ment used.
simple operation. The commercial production of pure
                                                                       Evaporation takes place only during the spring, sum-
salt free from calcium and magnesium salts, howeYer,
                                                                    mer, and fall. During the winter the concentrating
requires a considerable degree of skill. Crnde spa salt
                                                                    ponds remain full, and at s_ome plants the crystallizing
produced in California tocla~· contains at least 99 per-
                                                                    ponds arc left full also. Ram water teuds to lie on the
cent sodium chloride.
                                                                    surface of strong brine and does not mix with it unless
   The process is essentially fractiona l crystallization.          the wind is strong.
Sea water passes first through a series of outer or con-
                                                                       Crystallizing ponds are hanested once a ,·ear and are
centrating ponds where it is brought to saturation with
                                                                    d rained one at a time shortly before th~ harvesting
respect to sodium chloride, and the ]('ss soluble salts are
                                                                    equipment is ready to enter it. A ll California plants
precipitated. The final concentrating pond is called the
pickle or "Eme" pond, and saturated brine is called
pickle. To this point evaporation has reduced the Yolurne                                       B01   wore,   ,niolt                    801 woltr intollf'
of pickle to about 10 percent of the volume of sea water
taken in. Next, pickle is run into a separate group of
ponds called crystallizing ponds where continuing evap-
oration causes salt to form. ln order to aYoid the pre-
cipi tation of the very soluble magnesium salts, t he
concentration of the liquor in the ponds is kept at a
specific gravity of 29° to 30° Be by withdrawing
mother liquor or bittern and replacing it with fresh                                                                        PONO 3 -B
pickle. The bittern may or may not be sold to chemical
plants for t he recovcrr of additional chemicals.
    It will be recalled from the discussion of the precipi-
tation of sea salts in an earlier section of this report
that there is an ovel'!apping of the crystallizing ranges
of gypsum, salt, and the bittern salts. Some gypsum con-
tinues to crystallize in the range of maximum salt crys-
tallization, and similarly the first traces of the b ittern
salts come down with the sodi nm chloride. Therefore the
pre~itation of neither gypsnm nor bittern salts in the
crystallizing ponds can be entirely prevented.                                                                                            PONO 7•A
    Concentrating ponds have - natural mud bottoms and
are formed by !ewes built of nearly impen·ious mud.
Pond bottoms must be naturally ,vatcr tight because no
economical way of sealing leaking ponds is known. As
far as possible concentrating ponds are located between
t he high and low tide marks so that the intake can be
by_ means of tidal gates to minimize pumping. As the
?rme becomes more concentrated through eYaporatiou it
 1s pumped from one pond to the next. lndiYidual ponds
 are shallow to allow 111aximu111 ernporation and 100 to
 500 acres or even larger in size.                                                            ro e,y,10111111"1Q   poru:u
    Typically the concentrating ponds are arran..,e<l in a              l•'IGU RiE   1.   Diagram illustrnting a complex series of concrntrnting
series of about 10. Almost always terrain fcatu;cs make                                                     vonds.

                                                              ( -11 )



                                                                                                                                          AR002646
                Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 2 of 19

-12                                                       R"I.T   1:-,; CALIFOR:'.\" IA                                                     [ Ilull. 175

today use mech auized equipment that makes feas ible                        refined. 'r wo othe r small p lan ts that p rodu ce c rude salt
ponds of comparatively lar ge size.                                         only belong to t h e A me rican Salt Compa ny and to
   l mmccliatel~· after harn•st ing. the salt rec<.'i ,·es one or           Olin•r Brothers Salt Company. Both a re n ear M ount
more waslws with saturated brine followed b~' a fresh                       Eden. The ~Jorton Salt Comp any h a s a p lant at Ne wa rk
wat<.'r spray. The salt is stal'kecl in the o p <.' n without               in which :-alt is refin<.'<l, bu t tha t com pany does n ot pro-
protection.                                                                 d u ce crud e salt in California .
   l\Iost of th<.' salt is marketed as undried t•rud e salt                     Jn aclclit ion lo t h e pla n ts on San Fra ncisco B a y , three
taken cl ireetly from the stark without further processing                  oth ers 0 11 the California C'Oast p roduce salt from sea
or ground a n d scrt'ene<l into sc•,·t'ral sizes. l'ncll'ied crude          water. T he "\Y<.'slrrn Salt Com pany has a medium -sized
salt contains !'19...1 pcrl'ent :-.:-art. Some salt is rcwashNl             .~al t wo rks near C h u la Y ista on San D it'go B a y a nd a
and kiln-dried and somt' is Ya<:uum refined. The refined                    secoutl smaller operation at the head of l\'ewport B ay,
,·ac11um salt tontains over 99.9 pereent l\'aCI.                             Orange Count~·. 'l'he third is the ;\[onterey B ay Salt
                                                                            "\\~o rks at. ;\[oss Land ing, operated by E. C. Vie rra.
   PreTl'q11isiles. The commereia l product ion of salt
from sea water by solar c,·aporation depends on t hn'e                        I n t he followi11g pages the production of c rude s alt
principal factors : the present'~ of mar.ket,; .. a lat•:;!~ area           from sea water by the Califo1·uia plants is d l'scribed.
of suitabl<.' land, and a d r r d11nate with little ra111 for               Sal t refi ning is discu ssed in a not hl' r section of this re-
at least the gr<.'ater pa rt of the year. Tht' marketing of                 po1·t.
salt is discussed in another sedion of t h is l'<.'por t.                                          Ope rat ions of the Leslie Sall Co.•
    S uitable land is lim itt't1 and high ly val u ed. With a                    The Leslie Salt Co. ( Buch e n. 1937 ; Schrie r , 1952 ) is
maximum yield iu t he San F rant'iseo Bay a rt'a of •W                      the la r!!cst producer of salt i n Cali fo rnia a nd o ne of the
to ns per acre. thousands of ac res must be in p r ocluetion .              leading p ro<lucers of salt from sea wa te r by solar evap-
S ma ll salt works of on ly 100 t o 150 acres art' in opera-                oration in t he l'nlire world. T he mai n office is at 505
tion today, but to obtain th t' ma x imum aclvanta~e from                   Beach S trt'et , :::;au Franciseo; and the plant office and
mechanized equipment. a single salt wor ks should con-                      p r·inc:ipa l fac ilities a rc on Cen tral A ve1111e, Newark.
tain a minimum of 5000 acres. The lan d id ea])~· s hould                   Frt'Ll B. Bain is President, ,J. C. 13uche n is Yice Presi-
be absoluteh· lewl and at or close to sea leYel. Abo,·e                     den t a n<l Product iou ;\laua!!e r , a nd S heldon Alle n jg
a ll, it shoulci be impt'rvious 10 prt',·cut leaka_Q:t' of brine.
                                                                            l:::iecret arr a nd Treasure r . The Compa n:· owns 44,000
~alt marshes most nearly fulfill these con <litions.                        acr <.'s of la ud o n t he B ay s hore of A [amt'da , Santa Cla ra,
    For man ,· vears salt marshes wl'rc considered to be                    and San ::'l[a t eo Counties a nd aclclitional property on lhe
waste la ucl · of little Yalne except for ~alt ma ki n g. but               no rth s hor e of San P ablo Bay sout hwest of Napa. 1t
this is no longer t rue. T oday the salt ind ustry must                     owns outright the s ubsid iary 1:eslie Terminal Compa ny
com pete fo r it with expanding incl w,t r ies a n d communi-               a n d has a controlling in te r est in the Califo rnia Salt
t ies. Portions of the marshes must be IE'ft opeu fo r                      Company Ht Bristol Lake, San B e rnardino County.
various public need s su<.'h as flood ontlt•ts, n a\'igable
                                                                                 F aei liti<.'s inclmlecl four erudt' sal t p roduc ing 1111its
channels, roads, or nt ilit? t'asements. It is beeoming in.
                                                                            in product ion ancl a fifth u n der dcYelopme n t a t which
crcasingl y feasible to redaim marsh lancl by d raining
                                                                            ears a nti t rueks a r e b11lk-load ecl. a deep wa te r t e rminal
and filli ng, and large areas of for mer ma r sh land a re
                                                                             fu r t he bu lk load ing of s hips a t the P ort of R edwood
no w covered with houses or indust rial p la n ts. 'l'ht' solar
                                                                            C'itr, a n und r ied crn<lt' salt processing p la nt a t N ewark,
salt i11dm;try at l ;ong Beaeh passed out of existence in
                                                                            and a refine ry 111 Newa rk t ha t p roduces bo1h kiln-clrit'd
1946 w hen the last aYailable marsh land was fi lled in
                                                                            ancl rnrn nm refine d salt. '!'he lar g<'St crnclt' sal t plant,
and usrd for other purposes. El,;t'when' 0 11 the Cali-
                                                                            ~ t'wa rk ~umbe r 2, lie,; sou th and " ·est of Xe wark a round
fornia eoast marsh land that contd at on<.' t ime ha Ye
                                                                            t he sout h en cl of San Francisco B a ,v. Anothe r , ;-.:e wark
been nsNI fo r salt production has been fillet! in . In San
                                                                             X um ber One. is b isect ed b~· t he t'aste rn approa ch to
F'rancisC'o Ba~·, marsh land had an asse!lsed Yalne of
                                                                            Dnmba rtou l3ridg<'; a t hircl, the B a111nbe r g p lant, lies
$150 per acn', a. fi~ure repo rted to be 40 prri c11t of its
                                                      0

                                                                            soutlmt•st of ;\1011111 Eden; a nd thr fo u rth is on the
actual ,·alt1c• (Lt'slie Salt l'o., 10,i:J, p . 5).
                                                                             S,m ::'lintPo County ma rs hes n ear Redwood City. A
    ~et e\'aporation must be hi;di, aml both rainfall anll                   p[an t n nd <.'t' con st ruction 1war Napa is scheduled fo r
relati\'C• humidity 11111st b<' low du r ing the sa lt maki n[?              p rod u ct ion in 1959.
st•aso11. In 8an l<'raneiseo the net eyapora t ion is 3-1 to
                                                                                 The Leslie Salt Co. is a rnnsolidation o f nume rous
-1!1 i11ch<>s per yrar, and an important c•on tributiug
                                                                             s m all p la nts, some of which had bcc11 in production since
 factor arc the strong.pre,·ailin[? northm•sterly \Yinds that
                                                                             tlw IHuO's. Corrosion a nd mai ntem,uct' of the s mall
 blow during tht' summer.
                                                                             pfou ts that w<.'rc.-co11strnct.ed of inferior ma te rials con-
    ('a/ifon1ia Plants. The south end of San Franeisc:o                      tribu h•d to hig h o pe rat ing costs, while Jack of capital
 Ha,· most nearlY combines all tlws<> fadors and produces                    am! \'11)11111<.' of lm s i11t'ss d iscouraged inYt'slme11t iu mod-
 a l;igh proportion of tht' solar salt manufactun•d in the                   e rn equ ipment. ~l ost of t hese sma ll plauts adj oined one
 lfnitcd :-antes. The largest procl11<'«'r is thr Lt>slie Salt               auot her :-o t hat eombini nir t heir o pe1·atio11s was prac tit'al.
 Co. with plant hea<lquarl<•rs in ;-.:t•wark a m l nea rly                   l'onsolidat ion s t a r ted in 192-1. Com panies were mer ged ,
 :m,ooo acres of salt land in Jll'O(llldion in ,\ lamNla.                    sonw p lants were cl is111a 11t le<l, ot ht'rs 1,·(•r <.' relo<.'ated a nd
 Hanta ( 'Iara, and ::;an J lateo Co1111ti<'s, An additional                 m od 1•rni z<•1I. T hl' pro<'ess was completed hy 19-!-1.
 an•a is 1111tlPr clt•ye)opment on the north shore of Sau                    • Pia n t v i slt~ 1!lr,3.
 l'ahlo Ba.,·. '!'his company 111au11fal'\urrs p radically all                 s~,•.   D. S., Tht' sa lt industry, u npuhlished paper presented a t Non-
                                                                                  lllt>ta ll ic ;\liHera ls Conferenct", Paci fic Chemka l Ex µosltio n, San
 grades of salt, including Cl'lllle, kil n-dril'cl, and ,·at·11mn                 Francisco. Oct. 23. 19~,.




                                                                                                                                          AR002647
                 Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 3 of 19

Chnpt. 2]                                                                                       RECO,F.RY                                                                                                            -13

                                                                               • HCR v•l'OR -                ,,cT f'otAPORATIO/v
         r
                              42.000,.000               TONS RA 1NIA1.L tllC•CV APORATCOJ NOr INCLU0£0 IV 01;;GR,ur1.
                              SOT ACCOUN TEO FOR IN NET E VAPOIIA TION                          PO~O L(,:;'f A.GCS Or$'1CCAROCO

                              .,,                                                    .,,                 .,.                .,,            .,.                .,,              .,.,,             .,.     .,.
                                                                                                         z                  z                                 z                                          z       £
                              2                                                                                                            e"
                                                                                                                                                                                                 7
                                                                                     7
                                                                                     e                   e
                                                                                                         0
                                                                                                                            e                                 e                e                 e ef            C

                                                                                                                            0
                              8                                                      0                                                     0                  0                0                 0
                              o_
                                                        0
                                                        0
                                                        o.
                                                                     0
                                                                     8               0
                                                                                     q_
                                                                                                         0
                                                                                                         0
                                                                                                                            0
                                                                                                                            0              a                  0                0
                                                                                                                                                                               0
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
                                                                                                                                                                                                         0
                                                                                                                                                                                                         0       ~
                              0
                              "'.;
                              0.                        ...,,-
                                                        0
                                                                     '2
                                                                     0
                                                                                     0
                                                                                     "',.;
                                                                                     ~
                                                                                                         o·
                                                                                                         7

                                                                                                         "'·
                                                                                                                            0..,
                                                                                                                            ~
                                                                                                                                           0
                                                                                                                                           "'"'·
                                                                                                                                                              0
                                                                                                                                                              0
                                                                                                                                                              "'
                                                                                                                                                                               0
                                                                                                                                                                               ';;
                                                                                                                                                                                                 0
                                                                                                                                                                                                 ~
                                                                                                                                                                                                         o_.
                                                                                                                                                                                                         0
                                                                                                                                                                                                         0
                                                                                                                                                                                                                 0
                                                                                                                                                                                                                 •
                                                                     .,.,·
                                                                                                         "'                 N
                                                                                                                                                              "'
                                                                                                                                                                               ,;                ,;
                                                                                                                                                                                                            =·   i
                                                                                     I'
                                                                                      II                11!1                               11
                                                                                                                                                 I
                                                                                                                                                              111              /,\
                                                                                                                                                                               I
                                                                                                                                                                                                 It/•    'l      .
                                                                                                                                                                                                                 7

                                                                                                                                                                                                        I
                                                                                                                                                                                                        I




                20,000,000 ACRES CONCE N TR ATING
                               AN O CRYSTALLIZER PO'IDS
                                                                                                                                                                                        B TIER, TO
                                                                                                                                                                                              "[STV~CO
                                                                                                                                   G,osu"I\ prec1p11o•C!!C.
                                                                                                                                   (not rec101mtdl




   _   _ _ Q60,000 TO,;s CRUDE SALT

                         -100,000 l                                                                                                                   800,000 TONS
                                                                                .,, .,.
                                                                 ~
                                                                                    .., .,.                                                             CRUCE SALT
                                                                                0
                                                                                         ..
                                                                                         "':,                ._,._,
                                                                                                                 "'
                                                                                                                                                     AN~ VAI.. PROOUC1'10'il
                        L.l                                                     z
                                                                                :,
                                                                                0  .,. "::,
                                                                                         0
                                                                                                  ~
                                                                                                             00
                                                                                                             .,.
                                                                                                             ~
                                                                                                                   ..
                                                                                                                   .J




                   dJ
                                                                                                                                       ~OT( SClll reclQ1t"'C!!O horn Oro,ned c,-,uo1•
                                                                                "'                                                     ltie:r pond$ b'1 mecr10n1c.al non,e:1,rus, 111-en<.e

        .6 0                                        REFINE D
                                                                                □ l1J            D D 6? .c:..           D              tiy 1ndus,r10I roit,ood to dufTlp1n9 p,•. tfttnce
                                                                                                                                        1r11ouql'I ... ostunQ process ono by conve,o,$ 10
                                                                                                                                        storai;e a rea

               PROCESS PLA',T                      REFtNERtES                    240,000 TONS SALT PRODUCTS

                                              Frnnn: !!.          Flow chart showing production of snit from sen water.



   The gr owth of the Leslie Salt Co. and its predecessors                                                     ~-car s Inter crops of -150.000 to 500,CI00 tons were har-
is startling. In 1936, the ~·ear L eslie Salt Co. was in•                                                      nstccl, and the area in production had increased to
corporated, a production of 300,000 to 325,000 tons was                                                        25,000 acres. In 1952 n early 29,000 acres yielded 706,000
obtained from approximately 12,000 acres of mar sh. Ten                                                        tons of salt. It is expected that by 195-l, 30,000 acres,
                                                                                                               all that is aYailable in San Francisco Bay, will be in
                                                                                                               production. By 1959, when the first crop of about
                                                                                                               100,000 tons is expected from the plant now under con.
                                                                                                               strnction n ea r Xapa, on San Pablo Bay, production will
                                                                                                               !Jaye reached 1.000,000 tons a year.
                                                                                                                 Evaporating Conditions. Rainfall in the southern
                                                                                                               part 0£ San Prancisco Bay is 10 to 2~ inch es per year,
                                                                                                               and the total e\·aporation, less rainfall, is 3-1 to -13 iud1cs
                                                                                                               per year. The accompanying table shows the monthly
                                                                                                               meau precipitation and temperature at San Francisco.•
                                                                                                                 .Ueon manthlv precipitotio11 a11d temperature, San Fron<'isco.
                                                                                                                                                          Inche$ of rn in    °F
                                                                                                                                                                               50



                                  -
                                                                                                               Jnnunry --- ------------------------------·- 4.i
         .                            -· ........ . .
 -
                               ...                                                                                                                                                                                    53
                                                                                                               F ebrunry ----·----·----·-----··----------·-                              3.7
                                                                                                                                                                                                                      55
                                     .-       ·~   ~
                                                                                                               ,1nrch --·----------------------------------
                                                                                                               Avril --------------------------------------
                                                                                                                                                                                         ;j_ I
                                                                                                                                                                                         1,;:;                        (i6
                         -                                                                                     , 1ay -------·--------··--------·------------                             0.7                          5i
                                                                                                                                                                                                                      59
                                                                                                               J une --------·-------------··--------·-----                              0.2
                                                                                                               July --·-·-- ·----------- ------------· -------                           0.0                          59
                                                                                                               :\ugu,1 ---------------------- --------------                             0.0                          59
                                                                                                               ~ept.ember __ __ _______ ------------------ ----                          0.3                          62
  F !Ot:RE 3. Crystallizing ponds of the Xewar k Xo. 2 crude salt                                              October --- ------------------------------ _                              1.0                          61
                                                                                                               :\"o,·emher _____ ---·------ __________ - · _______ :.?.4                                              [.;
plant, Leslie Salt Co. near :S:ewark. Alameda Count,. W ith a
maximum yield of 40 tons of salt µer acre in the S:nu Francisco                                                December -----·-----------·---------------- 4.4                                                        G:?
a rea, thousands of acres of marsh land are required. P~oto <'Ollr·                                            • t:. S. \Yeather Burea u, I 954, Local climatological data, San Fran-
teav Le!lie Solt Co.                                                                                                cisco.




                                                                                                                                                                                                 AR002648
                        Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 4 of 19

4-1                                                                 SALT IN CAl,IFORNJA                                          [Bull. 1 i 5

   The net evaporation is concentrated in the seven                              The Crude Salt Plants
months from April to October inclusiYe when low rain-                               Each of the four crude salt plants is complete in it-
fall is combined with low humidity and stro1,g, regular,                         self with its own con centrating ponds, crystallizing
northwesterly winds. Figures for a typical ye ar arc                             ponds. har\'esting equipment, and washer. Each is nor-
shown in the accompanring table (Phalen, 1917):                                  mally operated independently of the others, a lthough
                                                                                 provision has been made for the transfer of brine be-
            S r i el'Uporatiou, lypi(,ul year, Se1u J,'ra11ci3c o.
                                               :-.:ct ,,,·nporat io11 (inches)
                                                                                 t ween some of the plants to afford g reater flexibility of
April     __________________________ _ - --------- '' .O·>                       operations. The maximum size of a single plant is
                                                                                 limited prineipall_v by features such as sloughs and un-
\tny ______
June         -------------------------------
       ____________________   ----- __       4.17
                                          __ 5.H:J                               a\'ailable areas that form natural bo1111daries. The mini-
.July ------------ -------------------- ___ __ 7.81
Au;;u~l ____ ______________________ ----- __ 7.81
                                                                                 mum a rea for maximnm efficienc,· is a function of the
                                                                                 maximum tonnage that on e han-esting machine and its
~ P(ll••mlwr ------------------------------- -- 4.9-l
tktuhPI' ____________ ___ _ ___ -------- ---- 2.17                               anxiliary equipment can efficiently handle duriilg the
                                                                                 harvesting season , roughly, 5,000 acres of concentrating
   Salinity . San Francisco Bay is influenced by the                             and cn·stallizing ponds. Larger plants ideally would
Sacramento River, and its salin ity is in general slightly                       contai n multiples of 1his area. The four plants now in
less than that of the open sea. At South San Francisco                           operntion depart soinewhat from the ideal because of
where the water normally contains 2 grams per liter of                            the distribution of tile available area, and because their
mai:ruesinm oxide, as little as 0.8 gram per likr may be                         present form was determined in larg-e measure by plants
present when the Sacrameuto River is in flood. For-                              that existed before consolidation began.
tunatt•ly for the salt industry, the influx of fresh water
is at its lowest clnring the evaporating season. The ac-                           Newark i\'111111.icr 2 . Newark number 2, the largest of
companying table shows the salinity in degrees salometer                         the crmle salt plants, lies south and east of Newark. The
(percent of saturation) of water measured at tli e intake                        washing plant adjoins t h e plant office, refinel'y, and
of two of the Leslie plants during 1950 at approxi-                              nndried salt processing plant on Central AYenne, New-
mately the first of the month.                                                   ark, in the northeast quarter of section 12, T. 5 S, R. 2
                                                                                 W., 1\1D. The pond area in 1952 totaled a little over
                 8ali11ily at /,eslie Salt ro. p/<111/s, J9;;0.•                 11,000 acres, and the design capacity is 450,000 tons of
                                        Bnumhcri:             N"~w11rk No. 2     crude salt a year. Built. about 1929 as the Nnmber 2
April ---------------------------
itay  ____________ ______________ fl
                                  U                                 10¼
                                                                    10           plant of the Arden Salt Company, it com prised origi-
                                                                                 nally ouly about 5,000 acres between Newark and
JunP ------ - - - --- - -------------- 10½                          11½
July __ ____________________           l1                           11           Coyote Creek. Since then the plant has been expanded
AuguM __ __ __ ___ ______________ !Oi                               12
                                                                                 continnally. Principal additions ha\'e been the ponds of
:,.;ppt••ml><'r ____________ -----· ___ 1:{-                        12½
OctohPr _________ ______ _______ Ia                                 12           the A lviso Salt Company west of A lviso and ponds con-
Novemhf'r - ------- -------------- l:!                              11
                                                                                 structed between Alviso and Coyote Creek to join the
• Measured In de1:n es SJlometer.                                                two detached areas.
   1'he Marsh Land. The Leslie Salt Co. 's holdii,gs in-                            Baumberg. The Baumberg plant consists of approxi-
clude 40,000 acres of marsh land around the south end                            mately 4,630 acres 11orth of the Coyote Hills between
of San Francisco Bay. Of this, 10,000 acres cannot be                            Co~•ote IJills Slough and the eastern approach to San
used either because it must be left open for various                             l\lateo Bridge. The washer, which has a d esign capacity
pnblie needs or because it is in small isolated tracts. 'fhe                     of 180,000 t ons a year, is at. Baumberg, off Arf Avenue
land is t)·pical salt marsh that lies close to sea lc\'el and                    an<l sonth of l\To1111t Eden in section 5, T. 4 S., R 2 W.,
is floodC'd by spring tides. Meandering slou ghs divide                          l\TD. (p1·ojected). Tl1e pond area includes most of t he
the area into tracts of slightly firmer and higher ground                        important 19th century salt works, and portions have
where a layer of peat and uiarsh grass CO\'C'r:- soft mud                        been in production si nce 1865. The plant achieved its
that is imp(ln·ions to water. The mucl ,·arirs in thickness                      present form when the ponds of the Oliver Salt Com-
from zero at the landward edge to 40 feet at the edge of                         pany, north of A lameda Creek, were integrat ed with
deep water; and underneath, firmer clays are to be                               tho:--e of the Leslie-California Salt Company to the south
found in most places. ( Alliu, 1948, p. 82).                                     of it.
   The soft bay mud is very unstable and cannot support                             Newark N umber 1. The concentrating ponds of
heavy loads. In former times when the salt plants were                           the Newark number one plant are bisected by the east-
built on the marsh, the s ize of structu res, particularly                       ern approach to Dumbarton Bridge and lie west of the
of the stock piles, was strict):,, limited. The construction                     Coyot e Hills between Dumbarton Point and Coyote Hills
of the ship-loading terminal at the Port of Hedwood                              Slough. The washing plant is on Jarvis Road, Newark,
City was an i11tt'rrsti11g e ngineering problem that is                          in the northeast. quarter of section 3, 1'. 5 S., R. 2 W.,
disc11sse(l elsewhcr<' in th is report. Exeept for the Red-                      1\1D., aud the crystallizing ponds are in the angle formed
wood City installations, the pn'sent plants arc well back                        b~· JarYis Road and the Coyote 11 ills. The design capacity
from the marsh. ,\t J\l' Wark a la~·C'r of clay provides                         is 160,000 t ons a year, and the plant contains approxi-
support, and pi les an• m'1:<'ssary for onl.' t he hea\'iest                     mately 4,100 acres. It was built as p lant number one of
loads.                                                                           the Arden Salt Company, which obtained its first crop
   'l'he Le,;li<· f.;alt Co. 's proper!)' 11ear Napa is former                   of salt in 1919. The principal expansion of the pond
marsh land that was reclai1111•c\ for fanning mml,\' years                       arC'a has been the i n<:lusion of the northern group of
 a~o.                                                                            pon(ls which were operated as a separate unit prior to




                                                                                                                                 AR002649
                    Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 5 of 19

Chapt. 2)                                                               RECO\'ER Y                                                            45




                                                         ftll   111   111•11u1   I

                                                                         •
                                                    11




                                          "




               .-                                                                                                                       ...




FJG UR1': 4.Principal plant of the Leslie Snit Co. ut .-.-wark, Alameda Countr. Crude salt stacks, center; washer house, fore,gl'ounJ;
                                       em porn tor hous,•. left center; undried salt processin,,; 11lant, ri~ht.
  The Leslie Snit Co., the larges t producer of snit in California owns 44,000 acres of land on the llay shore of Alameda, Ranta C lnrn, and
San l\luteo Co unties und udditionul pro11erly southwest of Napa. Facilities include four crude salt plants plus n fifth under construction,
ship-loading terminal, undried salt p rocessiug plant, a ud refinery. l'holo by Elmer Mou. cor,rlesv Leslie Sa ll Co.


1940. The present washer is the oldest in operation 011                              rated into the new plant. Small harvests wer e ootainecl
San Francisco Bay. It was built in the early ]920's, to                              in 1951 and 1952, and a capacity crop was expected in
replace a n earlier plant at D umbarton Point.                                       1953.
  Redwood City. T he washer of the Redwood City                                        Nupa. During the summer of 1953 construction
plant adjoins the ship loading terminal on the west shore                            began on a new plant near Napa that is expected to be
of Redwood Creek. The crystallizing pouds are east of                                in production by 1959. The property lies between Napa
the r oad and railroad r unning to t he Por t of Redwood                             River and Napa Slough and extends from Buchli siding
City, a nd the concentrating ponds extend east and west                              southward toward San Pablo Bay.
on the San l\fateo County marshes. When full produc-
                                                                                     Conce n trati ng P on d Syst ems
tio11 is reached, 250,000 tons of salt a year will be ob-
tained from an area of approximat ely 7,200 acres. Salt                                 The evaporat ing ponds of the four plants now in oper-
works forme rly operated in San 1'.Iateo Countr were                                 tion are shown on the accompanying map. Concentrat-
closed in 1941, a nd the construction of the present plant                           ing ponds, i11 which the water is brought to satn ration,
began about two years later on t he same site. Compara-                              are of irre~11lar shape and from 100 acres to 500 acres
tively little of the old engineeri ng works were incorpo-                            or in a few cases e\'en larger in size. Their depth is shal-




                                                                                                                                       AR002650
                   Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 6 of 19

46                                                             SALT , :-: CALIFOR!-:IA                                                                            [Bull. 175




                                                                                  -,,.




                                                                                                                                                              -··           ~
                                                                                                                                     -
                                                                                                                                     ..
                                                                                                                                                   -....
                                                                                                                                                    ,
                                                                                                                                                           :;:::::......
                                                                                                                            ......
                                                                                                                    -t~~~        -   --~;-   .;~.~f:"

                                                                                                    -      •
                                                                                                               .... \ ·"~.. ~- ..... . ,z
                                                                                                                #   ,.~.~~,
                                                                                                                          ..  ~-~~~- ..   ~.t:.------•. .
   F!Gl'RE ,,. :-;,•wn rk :--o . '.! cruel<• sn it plnnt. Leslie ~flit Co. Photo shows londed trnin nppro:ichin~ washN house (left center), ~nn1 ry
                                                                                                                                                                           IIC.ll,...C:..a



stncker, nnd crude snit stnch. \\"ith n pond 1u,·a ,,f u little O\' er ll,(k)O ueres, the design capnl'it.1· of the :-.-e wnrk ::\o . :! plant is -1;;0,000
1011~ of cru,lt• sa lt per year. l'h ot o by Tlo11 J{rogh, ro11rtesy L eslie ,',alt Co.




low to allmr maximum exposnre of the brine to tne sun                            a lmost conti11uo us ly. aud a tec hnique has been dHel-
and wind. L r ,·ee,; a re not built across sloughs if it ea n be                 o ped, using c lams he ll d rerlges that float in their own
a,·uided, a11d l'UnsN1uP11t ly tht• ponds orcup~· t hr areas                     borro w pits. Care mus t be taken not to brenk thro ugh
between sloughs. P ond s;'\·ste ms are d esiµ-nPd so that the                    the thin, wrak surface cn1st of the ma rsh by huihling
flow of brine from pond to pond is h.\· g"l'a,·ity through                       tlw le \·ee too rapid ly. If the r 1·nst is broken. it is wry
c·ont ro l gates. T'urnping- (·armnt lir eutirrly <'litniuated,                  difficult to build the leHe up to the required eleYation.
and often a pump is combined with a s:,phon tu trans.fr r                        Erosio n and slow settlement require pe riod ic maint e-
brine aeruss a slough. \\'h c> ren•r possiblr hrinr j,; par-                     11a11 e('.
t iall:v eont-rntt·ated and its \'olumr l't>lhtet>d bl'fon' h an-                      O nts i<1e lcYees are 40 fct>t witl r a t the base, 12 feet
dling it with JHtmps. Uat<>s nn• <:om,t l'll('ll'tl eith1'r of                   will <' at the to p. and 3½ feet hi::?h. To pre ,·ent \pa kage
iro n or of creosot<'d wol•ll. \\.hi le the tn'nte d wood lnsts                   b1,twt•en the base of the IPYee and tl!r o ld snrfa<'e, the
lungN titan iron, the action o f 11'1'1.'tlos makt-s it difficult                lr \'f'e is ke;'\·ed to solid mat erinl hy i:orin:?, In eoring, a
to ke('p wood1•11 gntes tig-ht. Tlw wooden gatrl; are bt' illl?                   tre11el1 is du:? throug-h the µ-ras:-; and pe at along till' l'<'11l er
replal·t'd w ith iron ones.                                                      !in<> of t he Jcyee and fill ed with c-ll'an mud. C r oss ll•,·ees,
    It will Ot' not,'d that th,, e<1m·e11 tr:iting pu11ds of none                o r l e Yees that s,,parate 01w p ond from anothe r. mar be
of tlw pla11ts ar1' arrnngt'd in the thro rl'lil'al simplc-                      :...lightly lower and 11s11ally are not ,·o red.
S('l'ies of t en. ~~1w h plant has in effrl'I sPYernl parallt•l                        L<'wes are eonstruetl'd i11 sta:::-Ps. '!'he borrow pit of
:<Pril'S in w hil'h wat <'r takPn in at a 11umlwr of p o ints is                 a finish ed leH\' a \'Prages 50 to 5:} f ret wi1le and 5 to 6
pa1·tiall _,. 1·0111·P11trnt,,t1 hrfon• joining th r 1·0111111nn path             frrt dPe p. o r IO ,·11hic ynrds pe t· lin<'ar foot. This eom-
 to till' piddl' pond. :-;tH·li a syst<'lll is sd1P111ati1·ally sh own            pares with t lw d,•sign se!'t io n c,f :i.:37 euhie yards p e r
011 thP at·t·ompanying diag1·am. :-:ome of tht•sP l>ranl'lws                     foot of the finished len'P and r e \'l'itls the extent of
an• ponds of fornwrly i11dt'(Wtu\1' 11t plants t ltnt haYe brrn                  shri11kag-e and settli11:; that takt>s plaet•.
 tiPd into thP lnq!t'r syslC'tll: ot h r rs ar,• Ill'\\' pomls that                    On the first pnss t he dreclg-r pla('<'S GO prn•ent of the
 hnn' hPl'n addPtl to n11 rxis!ing plant.                                         matt•rial that will bE' required, illJ(l tlit• !ewe is bnilt to
                                                                                 a maximum h eight of thr<'<' ft'<' t. The borro \\' pit is duf!
   Th e r'o11slruclio11 of l,r,·,·rs. Thr L rsli,• ~alt Co. is                   :38 frrt wide hy -l 1 feet <lrr p. just larg·e enough to a eeom-
1·1,nstrnding JH'\\' lrn'PS fn1· its Pxpa nding o pl'ratiuns                      modate t h r drl'dg-r \\'It ieh ,Ira \l's four f eet wh<>n listing.




                                                                                                                                                                  AR002651
                      Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 7 of 19

Chapt. 2]                                                        RECOYERY                                                                  47




   F1Gl 'R£ 6. llaumberg crude ~alt plant, I A>slie ~nit Co., south of '.\Iount Eden . The pond nr<•~ of t h,• _Raumberg plant, which rnelucle~
most of the important I!lth-<'entury Mlt works. is 4.6:in ncrt>s. The washer (center ) h~s n, <1Ps1fn cnpac,ty of 180,000 tons a year. Bulk
s hipment s only a re m n,le from the bunk<'r (ri;:bt). /'hoto bv F.lmer Jlo.,s, co 11rtr•y Lesl,r 8alt ( o.

An ex t ra 6 inches is a llowed because the wate r len>l                  when tl1e t ide drops below the pond le,·el. \\'here possible
anrages that distance below the surface of the marsh.                     the gates are placed in north or northwesterly facing
After drYin<> for 6 to 18 months the leYee will haw set-                  levees to take a (hanta~e of the pre"ailine: ,..-ind. The
t led to a ·heig ht of only 2 feet i11 places.           .   .            iutake at some points is h~· means of pumps.
    On the second pass 20 percent of the mate nal JS                         During the ernporatin g season briuc is passed slowly
placed. raising the le\'ee initially 1½ to 2 feet. Aft er                 thr ough the system of coucen trati11g ponds as evapora-
co11solidation the final height may be 3 feet. The borrow                 tion in the pond ahead requires replacement. The flow
pit is widened in the direction a wa~· from the le\'Ce.                   is controlled bY gates and pumps that are r eached by
    The final 20 percent of the material is placed 011 the                roads built on ·the le\'ees. EYcry pond is examined once
thi rd pass, raising the le\'ee initially to -!½ feet. Aft~r              a week. and both the sal iuity and the depth of the brine
dn- iJJl'T the ht>i"ht has shrunk to 3~ feet. The borrow pit              ar e rE'corded.
is ·deepened 01~ the side awa~· fro~1 the le\'ee. Thu~ the                   It has been pointed ou t that as the resnlt of growth
possibility of the leYee 's failing is reduc-ed. ~nd clean                and pb.ysical limitations. the concent_rating ponds are
mud free from \'Cgetation or peat is a\'allable for                       arran:,red in rather complex, branch111g systems. The
topping.                                                                  progress of the brine concentration may he illustrated.
    If a slougl1 must be crossed, it may be. neces-sary to                howeYer bv the simple series of eight ponds followed b~·
driYc sheet piling to r etain the leYce. Seet1ons that a rc               a pickle' pond shown in the accomp~nying diag~am. In
exposed to erosion are reinforced .                                       the fi rst stage, ponds one through six. eYaporatron has
    Tn the operation of the dredge, Oil(' swing of the                    raised the concentrat ion of the brine to a spe1:ific i,?ra"ity
bucket across the borrow pit is railed a "fleet." Xi11e to                of 12.9° Be and reduced the volume to nearly half of
twch·e 2-cnbic-yard bu(•kets foll comprise a fleet, whir h                that taken in. Suspended matter settles, earbonates pre-
equals a -!-foot ad\'ancc. r sually the dredge is set ahead               cipitate. a n d the precipitation of gypsum begins. In the
after completing each fleet. but t,vo or three fleet~ ca': be             second st a"e ponds se\·e11 through nine, cYaporation con-
dredged from one position. Fift een minutes ar~ r equired                             "' ' at 25.6 ° :Be, the brine is saturated wit
                                                                          tinues until,                                               . IJ
to complete a fleet. Time is lost in c?ring, settrng a l~ead,             r espect to salt. By the time the specific gravit~· has
damming- small sloughs, and in mo,·rn::r to new locat ions,               reached 25.0° Be, most of the gypsum has prt:'civitated.
so that the average rate of a<h ·a.nre is 10 fel't per hour on            Some salt precipitates also at 25.0° Be, but any that
the first pass.                                              .            forms in the pickle pond is dissohed when the concentra-
    E wn after the levees arc completed and a pond JS                     tion is reduced by the next filling with weaker brine.
flooded, p roduct ion cannot begin at once. l mpe1:\·io11s                B,· the time the brine is rcadv to leave the pirkle pond,
thou<>h the ha,• mud is, seepage takes place m1t1l the                    its volume has been reduced° by e\'aporation to about
botto"ms ha"e been sealed by the slow precipitation of                    ten percent of the \'OlunH.' of bay water taken in.
calcium carbonate and gypsum. This sealing proct>SS is
                                                                             The ac-c-0111panyi11g sketch portrays the Yast quantity
complete on!~- after 5 to i years.
                                                                          of water that :nust be P\'aporated. In order to produce
  Th e ('011ce 11lration Process. Bay water is taken in                   800,000 tons of sal t, 30,600,000 tons of bay water con-
through automatic g ates that open at high tide and close                 taining 0.22 pounds of salt per gallon ( 10° salometer)




                                                                                                                                      AR002652
     Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 8 of 19

                                        SALT 1'- l'ALIFCJll'-1 \                                                                                                                                          [)~ull. 1i 5
48

                                                    ri 'i!-; ,' ;                                                    ::1'f. \d, .·:·. , ·~ .                                            -~~
                                         ~r .                 ;J                                                            1
                                                                                                                  ti' ,'•~r-r:<,
                                                                                                                  "',t1,~        I    1(,:,:.                                           l1J~~
                                                                                                                                                                                        f[!/,,,· =



                                          I. \·/t ,~,, /~\:'_:
                                                             _. L                                                         'I/'                '1' .                                      :' ~:;,~      ·
                                                             : ·,;.•11                                                  i          , ,, ''I ,                                      ·-1,;-~r"{:!!tl
                                                                                                                                                                                    ._ ~ J, •
                                                                                                                                                                             ' z;r•;{Jj{#.
                                                             111
                                                                     i
                                                                                                                        '                                                   ,I

                                               -             ~ ~-                           .,.                                  j•:;•? : ~ , .
                                                                                                                                 F
                                                                                                                                                                            '/;ttfJr!l_1, .
                                                                                                                                                                            ·.xr4~r-.
                                                                        .11 '.                    •,             i                                                             /;t.:.,,r~ I.
                                                                                                                                                         ."I,,, ~1J!'?
                                                                                                             (                  .,,                                         '!f.

                                                                    ·t1
                      I
                       .I
                       ;:
                            /
                                /
                                    .

                                        11
                                         ~A
                                               I~-~
                                                   ,'
                                                   l JI
                                                        i
                                                        .,........, - •
                                                                          •,J\:~t , _!
                                                                          , ·•ii /r: 7 ;~' :
                                         i l! ; \; ~'f. •::jJJ',' : • I .,, J
                                         _--,
                                    ._____,
                                                        •



                                                    ' ft:f:.•t{
                                                                   '•     1
                                                                                  ,
                                                                                 •, ,,, I




                                                                      ti., j. ~~ .
                                                                                  ,.,\
                                                                                                   J..

                                                                                             I' t•~;•,:,
                                                                                                   i''•'
                                                                                                         I       .. ,
                                                                                                                            Jt ,.. . '.,;
                                                                                                                            '             /


                                                                                                                                          ' /
                                                                                                                                                    , . '• .
                                                                                                                                                                t ~- ~-
                                                                                                                                                             ,. f
                                                                                                                                                    ' 'I ,,._;,
                                                                                                                                                           •
                                                                                                                                                                I




                                                                                                                                                                                   :f
                                                                                                                                                                                          ,!J,



                                         ~1 f
                                                                                                                                      I
                                                                                                             1
                                                                                                                  ;~
                      1/                 ~   t; . . ~ i:.s,    'XI • ,f ~
                                         = - . •,1" ,, 'j' -:, ':\"',·•i4#      , ('(
                      •·
                                        --;•


                                          ,.
                                                         _
                                                          :•t .? r
                                                  .• · ,.1 •,lt
                                                                              .1      • 11 I
                                                                               f· '!',.,
                                                                        ,,., . :.v
                                                                                                         I




                                    I--:--!=                                            ~ . ~.. .
                                                                                                   ,; /. I                            I                         i       :
                                                                                                  +rr
                                                                                                   /J,:
                                                                                                   1.f(
                                                                                                    1                                                               ~
                                                                                                  t.
                                                                                                                                                            .
                                                                                            , r,
                                                                                             •
                                                                                                             ':i                                        •
                                                                                                                                                '
                                                                                                   I
                                                                                                                                              -       :~~

                                                                                                                                                                                                           ~!
                                                                                                                                                                                                 _;;:--:.
                                                                                                                                                                                               .....LJ'C'•'"
                                                                                                                                                                                                      ~

                                                                                                                                                                                              ~:- • ; ..
                                                                                                                        '

                                                                                                                 -'.i
                                                                                                                  ., .
                                                                                                                  '...-·.
                                                                                                  ~. I




                                                                                                                                          .




                                                                                                                                                                                                    AR002653
                             Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 9 of 19

Chapt. 2)                                                                           RECOYERY




                                 . - .. . -

          ·_.: }\_(\} ·..

,ao,o• • .•        _}HX?lB
              ,,
      /                  \
     i/
     I
                             \

                                 \
                                     \       ~
                                                 !00 ft. s trip o l ~ r0-o
                                             bwM<I by
                                                   -   .
                                                           Slot• of'.Co!lfo,11;o
                                                            ,.         """'""
                                         \
                                         S' A N                      p ,4 BtO
                                             \
                   Nr
                                                            BAY
                                                                                         lj

          0
                   l!
                   -=====------•==\====2=MILES
                   1/2       0
                                                                                         l




    122°25•                                                      -                     122°20·
                                                                 ~        North Boy property of L es l ie Sol t Co.


                                 F1r.t·RE S.      )lap <howin;:: location of L rslie ~ ale Co.'s :--orth Bay propert y as .,f .J ul)'   l!l::-,:::.




                                                                                                                                                      AR002654
                       Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 10 of 19

50                                                                                          s.\LT ,:,; C AL1F0 R x1A                                                     [ Bull. li5

                                                                                                           nine ('.!G 0 Be). The red baeter ia rem ain h ealthy until
                                                                                                           1he brinP has bceomc a bit tern of spee ific graYity 34° B e.
                                                                                                           . \s ther d ie a nd settle to the bottom the bittern turns
                                                                                                           from red t o ligh t brown i n color.
                                                                                                               Ha:v watf'r is ta ken i n during th<.' highest tides and
                                                                                                           whe n the salinity of t he wate r is highest. D ep en ding on
                                                                                                           the y ear, the intuke period begin s i n ,\ pril or :\fay and
                                                                                                           last s through October or N o\'ember. D uring the winter
                                                           /                                               little if a ny e\'aporatio n occurs, and the con ce ntrating
                                                       /
                                                                                                           pon<ls lie idle. Rain water lies on the surface of strong
                                                                          \                                brin e and does not mix with it appreciably u n less 1he
                                             /
                                                                                                           wine! is str on g. ,\ y ear is b elie\'ed to be required for raw
                                         I                                              T                  ba)· wa t.-r to pa~s t h rough the eon cellt rati ng p ond$ and
                                 .-,                                          \                            r ea ch the piekk pond. Pickle is aYailnble for flooding
                                                                                                           t he eryst allizi11g po11ds as soon as th e wi nter rains are
                                                                                                           over , wrnall.v in ,\pril.
                                                                                                           The Crystallizi ng Ponds
                                                                                                              'J' hc ratio o f concentrating to e1-., ·stallizing pond area
                                                                                                           is about 15 to one, consider ably more than the theoretical
                                                                                                           ra tio of t en to one. T h e extra area of eoncen trat ion pond
                                                                                                           is r e1111irecl beeause of pond leakaie and dilution by
                                                                                                           rai11 wate r. Crystallizing ponds a r e rectangu lar in s ha pe
     ,L.
                                                                                                           an d haYe Hat, g rass-free bottoms wit h a slop e of 1 inch
                                                                                                           p er 300 feet to one torner to facilita te emptying. lndi-
  F IUUkE !JA .        Grnph ~bowiog the composit io n of uurm nl brine                                    Yicl ual ponds ran~e fro m ~O aeres or Jess t o m Qrc than
                           at rn r io us c oncen trations.                                                 GO acres i n s iie. The size is d ctcrmiued by t he capacity
                                                                                                           of the hancst ing machine. \Yith s m aller pon<.ls more
Boy wore, ,n 10Jce                                                                                         ti m e is lost in transferring eq ui p men t from on e pond to
       0               ®                Q)                       0                  ®
 12° S01           16 ° So l        19° Sol                    32° So l           4 2° So l
  3.o• Be          4 0°Be           4 7° Be                    e.o• Be            10 4° Be

                                                     LIME PONDS

                        ®                ®                       0                  ®
                  100° So l         es• Sol                    6 9° Sol
                   26 o•ee             20 9°Be                 17.0° Se

                                                                                                                                                                                  .,··~
                l                 L                I                                                                                                                               ·~·
                                                                                                                                                                      ~--
                                                                     o l 9Y:::~P~::•,~ :

                       I                - - -J
                                                 obundonl 'brrne shrimp




                                                                                                                                   ~-
                   -   , - re d color
            10 c ,ys10 111z 1n9 ponds

      F IGl.' RF: OR. Dingrnm illus trating the progress of brine
          concentration in a series of cooc~nt rnting p onds.                                                  -                                             ]

are        req u ired . '!'he a mou nt of wate r e,·apor ated                                      is
29,000,000 tons, y ielding 800,000 tolls of snit ancl 800,000
tons of bitt er n .
    I nteresting biological ehanl!es ta ke p lace in the ernp -
orating ponds ( P eirce, 1914) . Pond one cont a i ns live
fish a nd the n nme rons m ic ro-organisms present in sea
wa ter, and the wate r is m ud d)' . ln ponds two, th ree,
a11d four ( -! 0 -8°Be) th e sea wate r forms are d,,·ing, and
new forms of life are app earing . 111 pond fi ve ( 10° J3e)
110 fish r emain a)i,·e. Gra;\· colored b rine s h r imp (Ar-
/(')11ia saliua ) an d y ellow a lgae ( Du naliella v iridi ) ap-
 pear and th r iV(' on clcad matter . T he algae colo r t he
water y ellowish. S h rimp a n d algae eont in11e to t hri\'e in
ponds six and seYen ( l :.! 0 -17 ° Be), and t he shrimp aid in
t lw prceip itat ion of calcium car bonate a nd calcium s ul-
fat e. Addit ional miero-orgm1is ms appea r in p ond eigh t
                                                                                                               l<' I OL'm: 10. Pumping bri ne. I nruke pump or 1'cwark No. 1
 (:W 0 Be) including red eh romogen ie bacter ia 1hat color                                                cr ntle suit pla n t, Les lie Sn it Co. W be re,·er poss ible hrlnc is p11 r-
 the water red. S hrimp feed on the red bacte r ia and turn                                                1i11ll)· conce nlrn ted nnd its volu me reduced liefore handling it with
 from gray to r ed . Algae a nd s hrimp a re dying in p on d                                               pum ps. l' hot o cour te.<v /, es /ie S alt Co.




                                                                                                                                                                        AR002655
                     Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 11 of 19

Chapt. 2)                                                                                                                                          51




      FIGt' RE 11.   Brine ditch with control i:nt€', Leslie S:ilt Co. 'l'he flow of brine bet,\'l'en po11<ls i~ contr,,llcd hy ;:rites thnt are
                                  reached by roads built on the le,·ces. /'holo ,·uurtcsy Leslir Salt ('Q.

another, while with larger ponds salt is left exposNl for                        As eYaporatio11 contin1trs, tiny seed erystals of salt
a longer time.                                                                form on thl' surfal'e and are supportrd b:,- surface ten-
    C Q·stallizi11g ponds are proYided with an elaborate                      sion .•\s tlu:ir weight invreasrs. the~· sink drC'per. Growth
system of ditch es and pu111ps for rapid filling and                          is fastest ou the nppL•r rdg-rs. and di:-;torted. hopper-
emptying. Two -10-horsepower pumps of 5,000 gallons                           shaped er_,·stals form. t'n·stals sink whl'n thry are h eaYy
per minute capaeit~· scn-e the crystallizing ponds of the                     euong-h to O\'Creome s11rfoee teusion. Lar!!I.' iuter)!rown
Newa rk number 2 p lant; and for maximum flexibility                          erystals form on the bott11m. often with faees two iu(•hes
and cont rol, pickle may be drawn from any of the last                        or more 11,ng. Durinµ- tlw s<'a»on -l to (i i11ch1•s of salt
three concentrating- ponds.                                                   forms. and about 70 pen·ent of the .salt in the piekle is
    Pickle flows from the supply ditch to the co11ce11trnti11g                extracted.
ponds, and froJU thence bittern tlitchrs carry bittrrn                           Bittnn is broni.dit from the cry;;tallizing pon11s to
away. Close control is required to prevent, as far as                         bittl'l'll pond,s where further eYaporation raises the
possible, the precipitation of either gypsum or bittern                       spe,·ific gra,·ity to :W He, and some mlditioual salt
salts in the crystallizing p01Hk Pit·kle entl•rs at 25.ti 0 Be,               forms. The \\' esl\·at·o ( 'l11•mi1·al l)jyision -of Food :\Iaehi u-
and bittern is withdraw11 at ~0° Be. An (•!fort is mntle                      err a11d t'h1•mieal l\•rporatiou eurrcntl~· JHlrdiast>s all
to keep tlic specific graYity within thl'se limits br con-                    of the bittern that th1• L1·~lie Salt Co. prod111·es. The
tinuous)~· drawi ng off a small amom1t of Littrrn. Two to                     fa1·ilit ies for transferring- th1• hit tern from the Yarions
fi\·e time<; during the season. howeYer, it is 1weessan to                    bittt'rll pun1ls to storn~e n•srnoirs arP owned and oper-
empty the ponds and refill them with fresh pickle. ·                          ated l>y the chemical eo111pa11y.




                                                                                                                                             AR002656
                      Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 12 of 19

52                                                                     SALT IN C AL IFORN IA                                                   [ Bull. 175




                                                                                                                               --
                                                                                                                             - --~
                                                                                                                                         -          . --~.
                                                                                                                                                    '


                                                                                                                                          .   ...       ~




   F 1ntrRE 12. Ilnn-estini: machine, Leslie Salt Co. A view from the s ide. Th e cutter , w hich is mounted on t he ren r of a cate rpillar
type trnC'lor , is e~sentinlly n horizontnl , re,·oh·ini: slm ft henri ni: p i cks . !'-nit is liro"ken free by tbe picks n nd t h r own onto a sho rt d rag
C'<>nveyor t hnt carries it to tb<- waiting cnrs. \\' hen the snit i,; four iuC'hes thick , loading is nt tbc rntc o f 150 t on s per hour. Photo b11
Gabrirl .l/ 0 11/in Studios, co urtesy Leslie ,'<lllt Co.

                 . l ty])ical 111111/y.•i., of bittrrn al 30° Ile. •                October first a nd continues 2-l hours a day, seve n days a
                                                                       l'ercent     week unt il it i1, fi nished, nsnally towa rd the end of D e-
:\'nCI ---------- - - ---- ------------ - ___ _____________ _ 12.5
)li:C'l2 --------                --- __ _           __________________   S.7        eern ber. One pond at a t ime is dra ined and han-est ed.
;\JgSO , _______                                _     ______________ _   G.I        Salt is left unroYe r ed in the ponds for as shor t a t ime
K(.'I ________               ____________                                l ,!l      as possible. :t\ot only d oes salt ha r den upon exposure t o
-'li:Hr, --------         ------------------------ ___________           0.IS       t he a ir, but t he thin la yer of salt spread over t he b road
• Arter S<>aton. I 931.                                                             pond is pa rtieula rly exposed to showers when it is not
   After the bittern pouds ban• been emptied the salt                               coYer ed wi th pickle. In addit ion, no salt for ms a fter the
that forms in them is d issoh ·ell with weak brine an<l r e-                        po11d has been d rain ed.
t urned to the coneentrating ponds. This salt is of the                                T he Tlarvcsl in g ,l lachinc. The hanesting machine is
same bi:!11 qnalit~· as that which forms in the rr>·stalliz-                        a u n iq ue piece of equipmen t that was pe rfected in the
iug ponds. Abo,·e 2~ 0 Be, howewr, the rate of cr ystal-                            l!l30's. The t ntter, which is moun ted on the r ear of a
lization is so slow that it does not pay to keep the bittern                        caterpillar-t>·pc tractor , is essent ia lly a horizontal, r e-
in the cr ystallizing pon<ls a11y longt>r.                                          ,·oh ·iug sha ft bearing picks . Salt is broken free by the
                                                                                    picks ancl thrown ou to a short t rans verse drag couveyor.
The Harvest
                                                                                    T he con Yeyor is carried liy means of wings to loading
   l\lP<·har1izatio11 makes it possible to continue the crys-                       chu tes, one on each side; a ud the cotneyor is r eversible
tallizing- :--eason into the fa ll yrt to eompletr the hane,-t                      so tha t loading is done on either oue side or t he ot her.
before the winter rains begin. H arvesting starts a r ound                          The t ract or, whieh is suppor ted on wooden tracks about




                                                                                                                                              AR002657
                 Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 13 of 19

Chapt. 2]                                                    RECOVERY                                                           53




                        F IGURE Vl.   H n n ·e~tini: machine, L esli e Snit C o . .\ dose ,·iew from the front.
                                              Photo by r: lm er .lfos•. co urtny l,eslie ~alt C'o.


five feet wide, runs on the saH and drags the cutter be-              because of the possibility of tracking stones from the
hind it. The eleYation of the c utter, the conH•~·or wings,           gravel roads 011to the, salt. '!'he railroad systems that
and the loading chntes a re adjusted hydra ulically. The              sen-e the four salt producing u nits t otal app roximately
harvesting machine cuts a swat h 13 feet 8 inches wide                75 miles of track and have ~6 locomotives. F our-ton
and -1 to 6 inches d eep. The speed may be rnried from                Vulcan gasoline-powered locomoth·es comprise the
5.34 feet pe r minut e to 16.7 feet per minute. \Vhen the             g reater part of this num ber, but there a r e a few five-ton
salt is four inch es thick, loading is at the rat e o f 150           gas-el ectric loeomotives and some other ex perimen tal
tons per hour .                                                       models. Four Caterpilla r str aight diesel locomoti,·es are
   Six machines are in operation, one old er machine is               under construction. T11e track gage is 2-1 in..:hes at the
held in r eserve as a spare, a nd an additional machine is            t\\·o Newark plants and :30 inchi's at the Baumberg and
und er construction. Three a re powered with D-7 d iesel              Red"·ood Cit>· pla nts. Except at Newark i\'umber one,
tract ors. three with D-6 tracto rs, a n d the older machine          wher e sid e dump ear~ are used, the cars ha\'e wooden
has a gasoline engine . T"·o are used at the ~ewark                   bodies and bottom clumps. '!'hey ha,·e a capacity of about
n umber 2 p lant, two a t the Reuwood Cit~· plant. a nd               two t ons of moist salt a nd weigh 1500 pounds. Perma-
one eaeh at the i\'ewark numbe r one a nd Baumberg                    nent tracks are laid on the lewtes and temporary tracks
 plants.                                                              on the salt iu the form of a loop so that the trains always
                                                                      run in t he same dir ection.
  Tran sporting the S alt. Salt is transported f rom the
ponds in narrow-gage cars. Trucks would be d ifficult to                  Th e llan·estcr i11 07Jeration. In the harvesting oper-
use because the salt has limited bearing capacity and                  ation tht> basic u nit consists of the harvesting machine,




                                                                                                                         AR002658
                                                                                  Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 14 of 19

                                                                                                                                                                                                                                                                                                                                                                     ;,.,
                                                                                                                                                                                                                                                                                                                                                                     ....
                        4j;~
                         ...
                          r,                                                                                           ·1'~ -~
                                                                                                                     _;,- )
                                                                                                                                         ":·J~j:~IJi
                                                                                                                              - ·t· _- . ~~ ..,.- -·,,,,..,.
                                                                                                                 - ; ;:._ -,~~~-
                                                                                                                                  ..JII-
                                                                                                                                                             ~
                                                                                                                                                        Li~LUJJ.u
                                                                                                                                                               . "~-                                                  -
                                                                                                                                                                                                                                                                            ..__
                                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                                           J
                                                                                                                                                                                                                                                                                                   ~-
                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                         ••
                                                                                                                                                                                                                                                                                                                                         'I'
                                                                                                                                                                                                                                                                                                                          ..... _ . , _ , A . ~




                                                                                                                                                                                                ~
                                                                                                                          .                     .                 ~ .
                              -'-~~-:. -C.- ll~-fG";-21 t'·"'_+ih+fD1 t1Ii• ~~1ini1h"~~_:;,_,.:.._I. :---
           .
            .:-·1-. . ;· ~.-,;::ffl_
               .
            i'-'.;:,.    •
                        0 ~-~- 1- -
               • -II. I V
                                      ,
                                                          qd• • I .1•· .
                             ._.,,,.'"' .,.s,,z;-,,.,x-"'"'"""~-.
                                           -                     • •
                                                                                 ·e
                                                          '.:"T··\..:.1,1-"! 1,:,-.JJ<C"H
                                                                                                       , ..
                                                                                            ,-,,:,-• ..-.~•<'· -
                                                                                                                N
                                                                                                                              •   ~- -.-·
                                                                                                                                  ... , . , •
                                                                                                                                      ·• _,_. - ·
                                                                                                                                      • .-
                                                                                                                                                    Ti\
                                                                                                                                                          ~-~ -
                                                                                                                                                               --
                                                                                                                                                                    • > • _,:
                                                                                                                                                                        • .           ••
                                                                                                                                                                                          •.
                                                                                                                                                                                                     -:·"-::
                                                                                                                                                                                                  . . ___.-
                                                                                                                                                                                           -:,;;;:,-?'
                                                                                                                                                                                           .
                                                                                                                                                                                                                           J   ~,p,,_,.;r
                                                                                                                                                                                                                                '"'
                                                                                                                                                                                                                                  -•
                                                                                                                                                                                                                                                                                                                ,t




                                                   . . -· .. :.-,,-"---                                                                    ..
               --
           :-:....~

           ..----
           /       ~----
             I- - ,:r,::,r'-~ ...--··'"!'--M
             . ._.,.;_;. -"------ ~-J~
                                  _ _ -'i......-~--- -
                                             - ~
                                             ..
                                                ~ ...,.,,,.~
                                                     -- ~,:-,,,•'
                                                    • ::::: - - .
                                                                          --
                                                             ~. '. ·-......
                                                                      · .-· .
                                                                                  •:..--~•-_;;
                                                                                           a ,__.-.- -                    -~
                                                                                                                                                                                                                                                                  -·
                                                                                                                                                                                                                                                                  -=
                                                                                                                                                                                                                                                                    :,..
                                                                                                                                                                                                                                                               !..:...i-,\
                                                                                                                                                                                                                                                                       ⇒

           --                                                                                                                                                                                             ~ ~     _ _:::;;; JP --  ~

                                                                                                                                                                                                 -       ___...... . :J.-- ~-~
                                                                                                                                                                                                   -:_A:...JµI'ff         ~
                                                                                                                                                                                                                          ---.C-;,ti·I
                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                         -- ~




                                                     •ffl
                                                                                                                                                                                                 =--=-     -.£;...,ZX--------
                                                                                                                                                                                                     - - _,_- ~ ~J , .            -- .                                                                                                                               T.




                                                                                                                              ---~.
                                                                                                                                                                                                 .....,....-~- . _;:!:_-f- __.........                                           lL_
                                                                                                                                                                                                                                                                                                                                                                     :;..
                                                                                                                                                                                                                                                                                                                                                                     t"
                                                                                                                                                                                                                                   I •                                                -    r




                                                                                                                                                                                                                                                                                                                                                    _
                                                                                                                                                                                                 ...--                     -1 _


                                                                                                                                    9-;-_                                                                  ~              'S'?t- ·                         .                .         7-                                                          .....'             "'
                         I\~
                             t                             .                                                                                                                          -    --   £l .-lliiiG"          1                                                                                                            .. .:--                 ~
                                                                                                                                                                                                                                                                                                                                                                     '/.
                                                                                                                                                                                                                                                                                                                                                                     I;
                                                                                                                                                                          ,I ...._~
                                                                                                                                                                               •.
                                      .-                                                   -~
                                                                                                ,.£-.;:i r-<"!-~ .,,.-
                                                                                                   -

                                                                                                              ....
                                                                                                        .;:_.,-_     ·-                                                     ..,_,,.
                                                                                                                                                                                                         --__.,
                                                                                                                                                                                                                  ---1• •
                                                                                                                                                                                                                          !.
                                                                                                                                                                                                                                   t


                                                                                                                                                                                                                                           ....._.

                                                                                                                                                                                                                               - - ~ t ~ • .·-
                                                                                                                                                                                                                                                     ·~- ---
                                                                                                                                                                                                                                                =..:r- •
                                                                                                                                                                                                                                                                    ,....                  •
                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                               ...    >
                                                                                                                                                                                                                                                                                                                                                                      t"
                                                                                                                                                                                                                                                                                                                                                                      "'l
                                                                                                                                                                                                                                                                                                                                                                      ::,
                                                                                                                                                                                                                                                                                                                                                                      ;o
                                                                                                                                                                                                                                                                                                                                                                      '/.
                                                                 -                     - 'r-,,-~
                                                                                         -~..,,,·~~-
                                                                                                ... -· ...._                                                                                                                                                                ·--: \a                                                                                   ;...
                                  ~                                                    w   ~~~:';(!"'2:...-.....                                                                                                      i
                                                                .. ,_r•                      ~~:..-...;.;_~·.r.                                             ~e-
                                                                                                                                                          .rc.,:.;;·_---·..,.
                                                                                                                                                                                                                  I


                                               ... -;_.
                                                               -_.:~,{s:<!0' :::-                                                                                                                 ,..,..,....   _,- -                                               .~
                                                                                                                                                                                                                                                                     ,,c.--...



                                                                                                                                                                                                                                                                                 L~~
                                                                                                                                                                                                                                                                                                   \




                                                                     ~-0:-"',.·       ~~
                                                                 ""~                  --                                                                                                                    I
                                  :~~£~;2;1"~
                                                                                                                                                                                                                                                                ...-• -           ).It _...

                                                                                                                                                                                                          f
                                 ,_
                         r.11· ... - ~.
                                        ...
                                   . ~ ~ - :~-~
                                 •.\-.~:..   ,~--
                                                          ~
                                                                     -   ..
                                                                         •,,.~
                                                                              ~~-~

                                                                                                                                                                                          ~l- --~
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                           l.

           '-,~~~~--
                                                                                                                                                                                                                                                                                 ~~
                                                                                                                                                                                                                                                                                                       :l
                - _.,- ---
            ...... ,.,...,, , c;
                                                                                                                                                                                                                                           ,,,.:.,,,,
                                                                                                                                                                                                                                                .. ~,..
                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                               .,_.......
                                                                                                                                                                                                                                                         ....             ~
                                                                                                                                                                                                                                                                   -;. ~~-:-----
                                                                                                                                                                                                                                                                   ::-:..-....
                                                                                                                                                                                                                                                                        -,L--..-_· -
                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                 t,
                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                           ~                          . ·.. ..::';"'f;,
                                                                                                                                                                                                                                         ,.___.....:'I::               .,                       -
                                                                                                                                                                                                 ::::-,s~- - ..
                                                                                                                                                                                                 ·-~,/1  -                                                                                ~,_ ... ~                   ,
AR002659




                                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                     ...                                                                                -=-----. ..-
                                                                                                                                                                                                                                                                                      -=----~-
                                 FIGl' HE           14.        The hav,,sti11g nonC"hine in <>perarion, Leslie Sal t Co. Each b a rves tiui:: machine is serve<l by four trains of 1'.! to 14 cars. Permanent
                                                                                                                                                                                                                                                                                                                                                                      ....
                                                                     tracks ar,• laid on 1~,-~es nod te1npor:1ry track s on th e sa lt. Photo by Elmer Moss, courtny L ealie Sa lt Co.                                                                                                                                                                                -·
                                                                                                                                                                                                                                                                                                                                                                      ::•
                      Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 15 of 19

Chapt. ~]                                                                        Hr.cori,:ny




                                                         ·- -;" · ·.c,._,~-..•.....,-
                            . .,                                       ..   ,'
F I Gl'RE I ii. Equipment for l,1ying 1,ori alJle tru('k in thP ron,1,                      F IGl' HI•:rn.  Trnd, shif1i11K. I.,•slie !'inlt C'n ..\fler the hnrrei-ting
Leslie Sni t Co. l 'h oto l,y I-.:lmer ,1/o,,,, court r.,y IA•., /ir ,r:;(1// Go.        m.~ehi1w has pnssecl, lh•• tra<'k is shifl!·il with a trn(·tnr r,piii,pr,I
                                                                                         wi l h " S('('rial tool hur. T ralli<' is not intPrruptl'<I. /'/ioto l,y /lrr-
                                                                                         rin!IIU u•f>l.'•uh,, ,·nurfr.vy   /,,·.die   ,-.:.a/t ('o .
washer , four t ra i11s of 12 to 14 ea rs each . and track shift -
ing equipme nt. A t l'Jewark nu mber 2, where there are
t wo mach ines. each ope ra tes e ntirely intlrpe ndently of                                 Special matrrials arr n ot required for equipment usecl
t he ot h er and h as its own rl umping p it. XitH' mr n a r~                            about the ponch;. 1"01· most pu l'poses ordinary irou is
r equ ir ed: two men on t he harwst ing tnaeh ine, four lo(·O-                           pradiral if eorrosio11 is c·ombatted with a rigorous pro-
motil'e oper a tors, one ma 11 p \rn; 011e hel pr r to 01wratc                           grnm of straping- and painti11g. Some pump sumps and
t he trac k xhift i11g equi p men t, a nd one at the 1l um p-                            f111 mes are constructel1 of wood.
ing pit.
                                                                                         W>1$h in g
    The loadi11g mach i ne cu ts a s wath parallel to the long
                                                                                             Salt is washed immrd iately after hanesting aml then
s ide o f the pond. Trains run on portable tra<·k laid on
                                                                                         p lacNl in outside stornge piles. The salt from the ponds
the salt pa rallel to the s wa th a nd a rc loaded as t hey                              conta ins on t he aYerage 97.8 percent NaCl. Impurities
slowly pass the mol'i ng mach ine. Thirtee n ca rs are heap
                                                                                         a re m nrl scraped up from the pond bottoms. g-~·psum,
loaded i n 8 m inutes. At the end of t he swath t he rnachi ne
                                                                                         which ea nnot be entirely prr1·enterl from precipitating
is t urni>d a rou nd a m! cuts a notlwr s wath p a rallel to
                                                                                         in t he crysta llizing pon ds, and adhering bittern. Washed
the one j ust completed. In t his way the ha n ·est pr o-
                                                                                         salt in the stacks contains 99.-1 percent NaCl.
gresses acr oss the pond .
                                                                                             The wash er s at all fou r p lan ts are essent ially the same
    After the h a r vest the crys t allizing ponds are flood ed                          b ut h aYc h ad additio n al equipment added to increase
with weak bri ne to dissol\'e a ny salt t hat rem a in!-., par-                          t ht'ir effieieney. The basic operation is a wash with con-
tieula rh fine salt t ha t accu mnla t<>s on the wi nd\\'anl                             c-entr atNI brine in a mechanical c:lassifier that srparates
sides. The brine is retu rned to inter mediate concen-                                   tht' salt from the dirt. This may br followr tl bv addi-
t ra ting p onds, a ud the crysta llizing ponds a re p rr> pare<l                        t ional bri n e washes and a frrsh · watrr spra~· to 'remo\'e
fo r t he n ex t season. They are a llowed to dry almost to                              t he a<lhering magnesium-bearing brine.
t he p oint \\'here d ust would blow from them. then leY-
eled with scr a pers and rolled.

  Portable Track. The portabl<> track is built of paneb
about 15 feet loner composPd of lig h t rails prr mmwntly
fastened to light'° steel or wooden tics. l n laying t he
portable track, p a nels are b r ought to t he poud on flat                                                                                                                               SALT

cars, and t h e t ra<· k is ext ended onto the salt from s p ms
of the perma nent tracks on t he le\'l'CS. A rubber -t ired                                                                                  or,nt
t ractor w ith a speeia l boom pla<'cs th e pa,wls iu posit ion .                                                                               f
Aft <>r a pa1w l has been loos<•l.v joinrd wit h sp)i('r hars to
the t rack a lrrady laid, the tract or pulls tlw flat ('ar
alwarl aml place;; the 11e.xt panel.
   Tra('k is ~hifted with out u1H·o11p ling it a ft er t he h ar-
,·esting mac hi ne has passed . A rnbber-tired t raeto r
equipped \\'ith a special tool bar mo,·es it to tile                         Ill' \\"
                                                                                                                               N O$fttr   ,ncludts , ... o doubt~ sj)irol   ciossd,trs,
posit ion, on e sect ion a t a t i111e, with out inter rupting                                                               h-o doucre ro9 - ostie, s      011d ,   . o j\,mp p11s
t raffic. O ne tractor op erator a nd a hel per a r(' required.                                  F IOVRE 17.       'l'ypi<-o l wushini;: plnnr, L,•slir ~alt Co.




                                                                                                                                                                                      AR002660
                 Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 16 of 19

56                                                                 RALT IN CALIFORNIA                                                                  [ Bnll. 175




~             ~

~ :·.~-
~                  -'j      c;r-=
                            '
                            '                                         '




                                                    ra!~ ~
                                                                            -                        '""Pl'---- I
                                                                     mt~~...._L, ~       -
                                                                                 - " -=:i~
                                                                                   '
                                                                                          .-·
                                                                                            ..
                                                                                                        ..          ......,,
                                                                                                             ..... -i:-:-..-;-.
                                                                                                                    . i,_            :       •
                                                                                                                            ::~1
                                                                                                                                         '         .




                                                                                                                                                                    Ir




Fwnu,; J!,.   Dun1pin;: sn it n.t the wi,xher, L esli~ ~alt . C(,. T he r n.rs 11r~ 1lisd1nq,: Pd into r rrt:111;:ulnr hrine-lillr,l pits h,•11rnt h the trork. l'holv
                                                   by Oubrid .l/011/i11 S tudios. !'uur/c.,y /,nli1· .-:a// Co.


   At the Newark n1rn1lier 2 unit, the washer is !milt in                              IO by 100-foot dewatering drag, the lowe r sectio n of
two 1warly identical sectiolls, 011e for eaeh han·esting                               which is perforated to allow the salt to clrai11. After a
miwhi11<>. l'ars d11111p into rl'l'tan:,tular pit!> in~ide the                         fi na l spray of fresh watl'r, th r salt is sent to storage.
washer house ancl beneath the tra<'k. '!'Ill' dum1>i11g pits                           D irty wash brine fro m all p a rts of the washer is col-
eo11tai11 t•oueentrated brine, all(l centrifugal pu1nps                                lected alHl retu rned to the wns h b rine eirculating- pond
trausftor the salt iu slmry form to two wasl!i11g- tanks.                              whert' dirt and r.r~·psu111 st>ttle. Some wash brine is con-
eaeh of 150 tons per honr eapa(·ity. ,\l the l{pdwood                                  ti 1111ow;ly bled off and rl·plaeed with fresh pickle to
('ity plant, the (lt1mpi11;: pit a11d washer arl' separated                            Jll'l'\'t'llt the build-up of nwgnesium :;alt~. The wash pond
by about half a milt• of pipe lin<>.                                                   must br elea11<'d of accumulated sed ime11ts C\"ery few
   Eal'h wa~hing- tank c·o11tai11s a doublt' 2- hY 20-foot                             >'('fl I'S.
spiral elassitiPr that proYidl's ,·iol!•llt eo1111te·r-e111Te11t
                                                                                       Sa It Storage
agitation. Dirty wash brine m'Prllows from (}lie end,
while dPwat<'n•d salt is raisC'd from thP otl1t'I'. Tl1e wash-                             Thr gantr.,· stal'h•rs that 1u·e familiar landmarks at
ing ta11ks al'(' follow(•d by Yihratill/.! serePns thnt rejPct                         :--:t•wark and J:anmbcrg \\'l'n' desi:,med b:v e11r.rineers of
plus 1 i11l·h 111at,•ri,il, lllostly !:la>· halls; aud tht' nndl'I'·                   tlw J\nlPn :--alt Co111pan.,·. 011r of till' Leslie ~nil Co. 's
sizP g-ors to donhlt> s(Pt>\ ~- by :!O-fo,.t log wash r r s when•                      pn•(h'et•ssors. A trcstl!' :10 t't'C'( high a111l GOO feet long
tlw n•111ait1i11g lnn1ps of "la.v arP brokl'II up. Th(' stn•ams                        earri('s a t·un,·e,·or belt that receives salt. fro111 the
l'rultl t!J,, lwo Sl'<'liu11s of th1• washPr 1111ite in :m iuclincd                    washer. Tiu• ga1itr~· tower s trmld lt>s the trestle 0 11 legs




                                                                                                                                                       AR002661
                  Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 17 of 19

     Chapt. 2]                                                     RECOVERY



(




      FIGURE 19. Gantry stacker and stock pile of crude salt, Newark No. 2 crude salt plant, Leslie Salt Co. A trestle 50 feet high and 600
    feet long canies a conveyor belt that reeeives salt from the washer {left). The gantry arms are 100 feet long. Two stock piles are formed
    holding as much as 800,000 tons of salt each. Photo by GtJbriel M,:mlin Studios, courtesy Lealie Salt Co.


    that are mounted on tracks, one track on each side of the              Processing Crude Salt for Market
    trestle and parallel to it. Stacking arms 100 feet long                . Th~ great~r part of the Leslie Salt Co. 's production
    and projecting at right angles in both directions carry                1s shipped m bulk as stack run, undried crude salt
    conveyor belts that are fed from the trestle belt. Two                 taken directly from the stock piles without further
    stock piles are formed, each containing as much as 300,-               treatment. Rail and truck shipments are made from the
    000 tons.                                                              plants in Alameda County, while the bulk loading of
       At the Newark number one plant, stacking is done with               ships is carried out at the Port of Redwood City facil-
    an inclined belt-conveyor that has been extended a num-                ities. A portion of the stack run salt is shipped in paper
    ber of times to provide increased storage capacity.                    or textile bags, and some is processed into three screen
    Storage facilities at the Redwood City plant are part                  sizes before being shipped in bulk or in bags.
    of the shiploading terminal and are described in another                  The Undried Salt Processing Plant. The undried salt
    section of this report.                                                processing plant is at Newark and is supplied exclu-
       Almost always enough salt remains from the previous                 sively from the nearby stock piles of the Newark number
    season so that the newly havested salt can drain for a                 two crude salt plant. Bulldozers on the stacks push the
    month or two in the stacks. This practice yields a drier               salt to portable loading boxes that feed portable dra-"'
    product and increases the purity somewhat. When the                    chain conveyors. These in turn feed a permanent bel't
C   salt is exposed to the weather a hard surface crust forms
    that tends to shed rain water. Loss from rain is about
                                                                           conveyor between the two stacks and at the base of the
                                                                           stacking trestle. A transfer belt carries the salt to a
    five percent a year.                                                   Ilnal belt that leads to the top of the undried salt proc-
                   Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 18 of 19

 58                                                        SALT IN 0ALIFORNTA                                                                              [Bull. 175
                                                                         means of conv,eyqr belts and save the rehandling co,::ts
                                                                         in_ transferring salt to existing ocean terminals.
                                                                         Port of Redw6od City was chosen because a deep w,          )
                                                                                                                                                                   c··,
                                                                         channel existed the-re close to-· mar·sh land·- that the
                                                                         Leslie Salt Co. was bringing into production. Facilities
                                                                         include·- a channel 30" feet deep;-· a ship berth large
                                                                         enough for a; Liberty or Victory-type sl!ip, means for
                                                                        watering Ships;. and ·salt storage o-f 300,000 tons. Ships
                                                                         are loaded, at a rate of mrer 600 tons p_er hour.
                                                                            The. construction of the terminal has been described
                                                                       ·by Alliu. (1948). At the site 21 feet of sofi bay mud ex-
                                                                        tends from plus 6 f_ee:t- to minus 15 fee_t with respect to
                                                                        mean lower _low- water, and the extre:rhe tidal range is
                                                                        11 feet. Beneath the mud is 10 feet of strcinger blue
                                                                        clay that in turn rests on an undetermined thickness of
                                                                        firm clay containing gravel lenses.
                                                                            Three principal··construction problems were involved:
                                                                        the building of 36_0 acres of crystallizing ponds in an
                                                                        area of peat-covered marsh cut by ·sloughs up to 8 feet
                                                                        deep, providing the foundation for a 3'00,000-ton stock
                                                                        pile Of salt having an average load of 1½tons per square
                                                                        foot, and Ii:teans for preventing the bank froJU sliding
                                                                        into the ship berth. The_ bank in the i-ear of the wharf
                                                                        wot~ld have to carry (he weight of stacking and loading
                                                                        eqmpment, conveyor systems and otlrer equipment, and
                                                                        rail ·and highway facilities ili addition to a levee for
                                                                        protection against tid_al incursions. A·Conventional struc-
                                                                        ture consisting of a c_oncrete deck sllpported by concrete-
                                                                        topped piling Would have cost '$2,800,000, more than the
                                                                        saving in- ship-loading costs would justify.

  -Froul:IE 20.   Reclaiming salt from the stock pile, Leslie Salt
{xi. Bulldozers on the stack push the salt to portaliiidoading boxes
a.t the .bo.se fi:om which it is tunsferred to conveyor belts. Photo
by Oaterpillar Tractor Oom.pa>1'1/, crmrte3y Leslie- Salf Or.,.
                                                                                                            4 T>LtR HUM,.tR

essing plant The capacity of this belt -conveyor· system                                                    VISl>ATlNG   ;,,;F!EE>IS
is 300 tons per hour.
   Salt is delivered either to 300-ton stack-run storage                                   S<olp;no•                                       ~2 GP- -
bin or directly to four double-decked Tyler-Hummer                                        ! ol•• 3'4'.I                                 (,.;",.   ,,,..,
vibrating screens that have a capacity of 200 tons per
hour. Three sizes are produced, scalpings (plus three-
quarter-inch) 101 (plus one-half-inch minus three-quar-                                       ' J'
                                                                                          _______
                                                                                                   1_ ... _,,-__ ,.


ter-inch), and half-ground (minus one-half-inch).
Screen analyses of these products are to be found else-
where in this report. Scalpings and any excess of 101
are crushed with rolls and returned to the screens, and
                                                                        STACK HUO,
storage bins of 300 tons capacity are provided for the                  300 T BIN
101 and half-ground sizes. Cars and trucks may be bulk-
loaded from any of the three 300-ton stotage bins.
   Alternatively salt from the storage bins may be sent
to any of four sacking bins. Beneath each is a Richard-
son scale for sacking and a Union Special sewing
machine for closing the sacks. The capacity of this
equipment is 40 sacks per minute .
  .An additional size, 403, is made by crushing a portion                                                 4 AICHoROSON SCAUS

of the half ground salt and is bulk-loaded only. The                                                          FOi> SACKrNG

screen size of 403 is roughly plus 48 mesh minus 4 mesh.
  The Skip-Loading Terminal. The ship-loading ter-                                                           4 VNION SPECIA1.
                                                                                                            SEWING "IACHINES
minal at the Port of Redwood City is operated by the
Leslie Salt Co. 's wholly owned subsidiary Leslie Termi-
nal Company. The washer of the Redwood City crude
salt plant is close by. The terminal was built to permit
the direct loading of salt from stack to ship's hold by
                                                                       FIGURE 21.
                                                                                                          <O,S 00• ""'"    or   ""01<

                                                                                       Undried salt proceSlling plnnt, Leslie Snit Co. Fro,..
                                                                                                                                                                   C)
                                                                                     processing plant flow chnrt 12-26-52 S/J".A.
                         Case 3:19-cv-05941-WHA Document 61-8 Filed 03/13/20 Page 19 of 19


      Chapt. 2]                                                             RECOVERY                                                        59

 (                          "' •. , <·•· ·.;.__'                                  well as for finishing the wharf site and for completing
                                                                                  the salt-stack levee to full dimensions .
                                       . 1Ef!oli'~                                  Salt is stacked with a belt stacker consisting of a- short
                                                                                  tower bearing an arm that projects up,vard and outward
                                                                                  over the stack area. The stacker may be fed directly from
                                                                                  the washer of the Redwood City crude salt plant or with
                                                                                  salt. brought in. gondola cars from tlw. ef!,st shore_plants.
                                                                                  The cars disCliarge through a rail grizzly· tO a hopper
                                                                                  divided into seven sections. Each section contains a
                                                                                  Barber-Greene loader that feeds to the· ·stacking belt
                                                                                  conveyor system. It is expected tliat the Redwood City
                                                                                  plant will snpply the greater part of the terminal"s salt
                                                                                  requirements when it is in full producti,:m . .Alternatively
                                                                                  salt may be brought from the east shore in- the form of
                                                                                  pickle from the Newark number one plant . .A pipe line
                                                                                  completed in 195:l crosses San Francis,co Bay near Dmn-
                                                                                  barton Bric!i,.a-e a:Ud discharges- into the Rcihvood City
                                                                                  plant's pond system. -
                                                                                     S~lt is reclaim;ed from the .s~ack by means of bull-
                                                                                  dozers aiid portable conveyor belts in a manner similar
                                                                                  to that in use at Newark. It is also possible to draw salt
                                                                                  directly from the washer or gondola ears. The main
                                                                                  conveyor belt _t_o -the dock pa&s?S through a scale house
                                                                                  with a weightometer to a central :point on the dock. Here
                                                                                  the fl.ow divides ttnd is sent to either of two towers. Each
                                                                                  has an .adjustable- boom that can be iOwered over the
                                                                                  ship, and· they can be rotat'ed in order to :reach the vari-
                                                                                  ous holds without moving the sbip. Ell.eh boom has a
                                                                                  telescoping chute terminating in a short horizontal belt
                                                                                  for spreading the salt within the $hip's hold . .All controls
                                                                                  are centralized at;·a point above the dock from which
     _j FIGt~~'22.      Undde<1 salt processing pla11t, Leslie Sali:· Co.,        there is a clear, view of the entire operation.
      NflWa'rk,   $alt is brOught from the stock piles to ):he pJl!-nt w_ith _a
      belt ctillve:ior Of 300_ tons per hour· ctJ.pacity. Much _of· the salt ~                Operations of the Western Salt Company
      shippt'd"jll bulk without further treatment. _So~e ~tuck run salt 1s __
      Pl'o:¢e!ise<'F-into three,screen sizes, and a portion 1s refined. Photo_      The principal producer·of salt frOm se-a water outside
      b'y Her:r_ingtoncOls_o11,- coUrtesv Leslie ,';alt Oo.                       of the San Francisco Bay area is the Western Salt Com-
                                                                                  pany which has been in continuous operation on San
        TO -i,royide a foundation for the stack ar_ea the soft                    Diego Bay for more than 80 years. David M. Miller is
     mud' ,-w:as· pumped out of an area 726 feet )JY 680 feet                     Vice President and General Manager, and N. B. Di.tten-
     aiid replaced With·'·dredged sand; and to msul~te the                        haver.is Plant Superintendent. The main office is at 1245
     salt''from the sand the stack area :was surfaced with two                    National .Avenue, S+\n Diego.
     feet of clay. The f~undation required 310,000 cubic yards                      The Western Salt Company's operations are centered
     of sand placed at a cost of $~.25 per cnbic yar?, Dredged                    in the comparatively small but efficient and modern
     shell costing $1.00 per cubic yard was c~ns1dered, b~t                       plant at the south end of San Diego Bay near Chula
     compaction under load would have required an addi-                           Vista. .A second, smaller sea water plant at Newport
     tional 46 percent if unbroken shell had _been used or 31                     Bay, Orange County, is operated under lease and the
     percent for broken shell The compaction of the sand                          Western Salt Company is the sole owner of 'the Long
     was only one percent. The stack area was surrounded                          Beach Salt Company with operations at Saltdale, Kern
     with a clay levee eight feet high and 80 feet wide at the                    County.
     base. It serves not only to keep out high tides, but also
                                                                                  The Chula Vista Plant*
     counterbalances the weight of the salt stack and pre-
     vents earth slippage.                                                          The Chula Vista plant occupies 1600 acres of marsh
        For preparing the crystallizing a_rea, l,3~0,000 cubic                    land in sections 16, 17, 19, 20, and 21, T. 18 S., R. 2 W.,
     yards of soft bay mud were pumped m, covermg the peat                        S. B., around the south end of San Diego Bay. The
     and filling the sloughs to ~ade. Shel!-free mud was _re-                     plant office, washer, and mill are at Fruitdale station
     quired beeause any shell picked up with the salt durmg                       approximately 2½ miles south of Chula Vista.              '
     harvesting would not be removed in the washer. Part of                         Average net evapo:ration in the Chula Vista area is
     the mud came from the salt stack area and the remainder                      50 inches per year, and wind is a much less important
     :from places in Redwood Creek and West Point Slough                          factor than at San Francisco. The dissolved solids con-
     that test borings had shown to be shell-free.                                tent of the bay water is about 3½ percent, approximately
(-__ · The wharf area was stabilized by dredging the soft                         that of the open sea. Seasonal variations are slight, al-
     mud from a slot 90 feet wide parallel to the ship-berth                      though 40 years ago substantial increases in salinitv
     and refilling it with stiff clay. The excavation of the                      were observed in the summer montlis. The drt•dgiug o·f
     ship-berth area furnished the clay required for this as                      • Plant visits April, September, 1953.
